Citation Nr: 0504420	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-17 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of cervical disc disease with arm neuropathy, 
rated as 20 percent disabling prior to March 11, 2003.

2.  Evaluation of cervical disc disease with arm neuropathy, 
rated as 40 percent disabling from March 11, 2003.

3.  Evaluation of erectile dysfunction associated with Type 
II diabetes mellitus, currently rated as zero percent 
disabling.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to July 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Seattle, Washington.  In the February 
2000 rating decision, the RO denied an evaluation in excess 
of 20 percent for cervical disc disease with arm neuropathy.  
In the March 2002 rating decision, the RO granted service 
connection for erectile dysfunction and assigned a zero 
percent evaluation.  In a December 2003 Decision Review 
Officer decision, a Decision Review Officer granted a 40 
percent evaluation for cervical disc disease with arm 
neuropathy effective March 11, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a March 2000 notice of disagreement and an August 2000 VA 
Form 9, the veteran raised the issue of service connection of 
arthritis of the cervical spine.  This issue has not been 
adjudicated.  This issue is inextricably intertwined with the 
issues of increased evaluations for cervical disc disease 
with arm neuropathy.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Although the veteran indicated in an August 2002 statement 
that VA had treated him until the spring of 2002, the RO 
received in May 2001 the latest request for VA medical 
records pertaining to a disorder other than diabetes 
mellitus.  Therefore, additional VA medical records may be 
available.  Also, the veteran reported in an April 2003 VA 
Form 9 and a December 2003 statement that he was currently 
receiving treatment at the Madigan Army Medical Center for 
both service-connected disabilities.  Additionally, he noted 
in his August 2002 statement that he had been treated at that 
facility since the spring of 2002.  While the veteran 
submitted some records dated in 2002 from that facility, the 
RO did not request any records from that facility.  The 
report of the March 2003 VA examination reflects that the 
examiner reviewed a letter from a Dr. Iskanda; such a letter 
is not of record.  Moreover, as the veteran has alleged that 
he had a penile deformity, a VA examination of his genitals 
is necessary.  Furthermore, a VA examination addressing the 
nature of the cervical neuropathy is needed.  In light of the 
above, further assistance is warranted.  See 38 C.F.R. 
§ 3.159 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all records 
from the VA medical center in Seattle, 
Washington, pertaining to treatment of 
cervical spine and penile disorders for 
the period from May 2001 to May 2002.  
The AMC should obtain all records from 
the Madigan Army Medical Center in 
Tacoma, Washington, pertaining to 
treatment of the veteran's cervical spine 
and penile disorders as a military 
retiree for the period from 2002 to the 
present.  The AMC should obtain any 
letters from Dr. Iskanda of the Madigan 
Army Medical Center as to the veteran's 
cervical spine and penile disorders.

2.  The AMC should schedule the veteran 
for a VA examination to ascertain the 
current severity of the cervical disc 
disease with arm neuropathy.  The 
examiner should identify the nerve or 
nerves involved in the cervical 
radiculopathy and describe the severity 
of the radiculopathy.  The examiner 
should clearly distinguish cervical 
manifestations from manifestations 
associated carpal tunnel syndrome or 
diabetic neuropathy.

3.  The AMC should schedule the veteran 
for a VA examination to ascertain whether 
the veteran has a penile deformity 
related to the service-connected erectile 
dysfunction.

4.  The AMC should adjudicate the issue 
of service connection of cervical spine 
arthritis.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


